Per Curiam.
These cases were consolidated for appeal from final orders entered in Ingham County Circuit Court in separate, but virtually identical, actions brought against the Michigan Department of Management & Budget under the Freedom of Information Act (FOIA), 1976 PA 442; MCL 15.231 et seq.; MSA 4.1801(1) et seq. In Nos. 72112 and 72113, the Michigan State Employees Association (MSEA) sought under the FOIA the names and addresses of all employees in the Institutional and Business and Administrative Bargaining Units of the State Civil Service. In No. 72179, the Michigan Association of Governmental Employees (MAGE) sought under the FOIA the names and addresses of all employees classified as excluded employees under the civil service employee-relations policy. In each case, summary judgment was granted to the plaintiff and defendant has appealed. We affirm.
In all three cases the defendant had offered to provide a list of the names and work-station ad*250dresses for the employees. Plaintiffs rejected this offer and requested the employees’ home addresses.
However, on appeal the defendant has stated that the sole issue is whether the privacy exemption of FOIA, § 13(l)(a), permits defendant to exempt a list of employees’ names and home addresses from disclosure to a union or employee organization seeking such list to assist it in an organizational drive.
The FOIA applies to all public records and separates them into two classes: (i) those which are exempt from mandatory disclosure under § 13, and (ii) all others which must be disclosed. MCL 15.232(c); MSA 4.1801(2)(c). In the trial court the parties agreed that the requested lists of home addresses are public records, that defendant is a public body and that plaintiffs followed proper procedures in requesting disclosure of such information under the FOIA. The parties also agree that § 13(l)(a) provides that:
"A public body may exempt from disclosure as a public record under this Act:
"(a) Information of a personal nature where the public disclosure of the information would constitute a clearly unwarranted invasion of an individual’s privacy.”
The § 13 exemptions are not an absolute bar to disclosure. The first sentence of § 13(1) states that a public body may exempt from disclosure public records falling under one of the listed exemptions. Thus, the public body has discretion to disclose public records exempt under § 13.
The parties agree that the sole issue of the case is simply whether the employees’ home addresses fall under the privacy exemption of § 13(l)(a).
*251This issue has been decided in Tobin v Civil Service Comm, 416 Mich 661; 331 NW2d 184 (1982), International Union, United Plant Guard Workers of America v Dep’t of State Police, 118 Mich App 292; 324 NW2d 611 (1982), and Penokie v Michigan Technological University, 93 Mich App 650; 287 NW2d 304 (1979). The three cases all required the employer to disclose the names and addresses of its employees.
Affirmed.